UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6007


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER CORNELIUS DANIELS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:11-cr-00057-BR-1; 5:12-cv-00532-BR)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Christopher Cornelius Daniels, Appellant Pro Se. Jennifer P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher        Cornelius       Daniels    seeks     to    appeal   the

district court’s order dismissing his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion.            In a civil case in which the United States

or its officer or agency is a party, parties have sixty days

following the entry of the district court’s final judgment or

order in which to file a notice of appeal.                           Fed. R. App. P.

4(a)(1)(B).         The district court may, however, extend the time

for filing a notice of appeal if a party so moves within thirty

days       after    expiration     of    the       original    appeal       period   and

demonstrates excusable neglect or good cause for the extension.

Fed. R. App. P. 4(a)(5)(A)(i)-(ii); Washington v. Baumgarner,

882 F.2d 899, 900-01 (4th Cir. 1989).

              The district court dismissed Daniels’ § 2255 motion on

October 16, 2012.             Thus, Daniels had until Monday, December 17,

2012, to file a notice of appeal. *                 Daniels filed his notice of

appeal      on     Tuesday,     December     18,    2012,     one    day    beyond   the

expiration         of   the    appeal   period      but     within    the    thirty-day

excusable neglect period.               We construe as a timely request for




       *
       The sixtieth day fell on Saturday, December 15, 2012.
Thus, Daniels was required to file his notice of appeal no later
than the following Monday. Fed. R. App. P. 26(a)(1)(C).



                                             2
an extension of time the letter accompanying Daniels’ notice of

appeal.

            Accordingly, we remand this case to the district court

for   the   limited   purpose   of   determining      whether   Daniels    has

demonstrated    excusable   neglect       or   good   cause   warranting   an

extension of the appeal period.            The record, as supplemented,

will then be returned to this court for further consideration.

                                                                    REMANDED




                                      3